This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, DEERWESTER, and PENNIX
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Jose M. MEDELLIN
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201600282

                             Decided: 5 May 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                        John P. Norman (arraignment)
                            Mark D. Sameit (trial)

   Sentence adjudged 11 February 2020 by a general court-martial
   convened at Marine Corps Base Camp Pendleton, California, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: confinement for 27 years, 1 and a dishonorable discharge.

                               For Appellant:
                   Lieutenant Daniel O. Moore, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.



   1 The convening authority suspended confinement in excess of 8 years, 5 months
pursuant to a pretrial agreement.
             United States v. Medellin, NMCCA No. 201600282
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2